Citation Nr: 0717485	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Propriety of a reduction from 20 percent to 
noncompensable of the veteran's evaluation for residuals, 
right knee meniscectomy with synovial cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), that reduced the evaluation 
for the veteran's residuals, right knee meniscectomy with 
synovial cyst, from 20 percent to noncompensable, effective 
December 5, 2003.  It is also on appeal from a June 2004 
rating decision of the RO that denied service connection for 
bilateral carpal tunnel syndrome.  

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The February 2004 rating decision that reduced the evaluation 
for the veteran's residuals, right knee meniscectomy with 
synovial cyst, from 20 percent to noncompensable, resulted in 
a reduction to the compensation payments to which the veteran 
was entitled.


CONCLUSION OF LAW

The RO's reduction in the disability rating for residuals, 
right knee meniscectomy with synovial cyst, from 20 percent 
to noncompensable, did not comply with pertinent regulations, 
and the 20 percent disability rating is restored effective 
December 5, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.105(e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  In addition, the veteran must be given 60 
days to submit additional evidence and request a 
predetermination hearing.  See 38 C.F.R. § 3.105(e).

In this case, the February 2004 rating decision reduced the 
evaluation assigned to the veteran's right knee residuals 
from 20 percent to noncompensable, effective December 5, 
2003.  The RO sent the veteran notice of this decision in 
June 2004.  

The February 2004 rating decision also granted service 
connection for degenerative arthritis of the right hip, 
evaluated as 10 percent disabling from October 18, 2003, and 
degenerative arthritis of the left hip, evaluated as 10 
percent disabling from December 5, 2003.  

The February 2004 rating decision summarized that the 
veteran's combined evaluation was 30 percent from October 
2000 (reflecting the combined evaluation prior to the grant 
of service connection for the right hip); 40 percent from 
October 18, 2003 (reflecting the increase due to the addition 
of the 10 percent compensation awarded for the right hip); 
and 30 percent from December 5, 2003 (reflecting the addition 
of the 10 percent compensation awarded for the left hip, and 
the reduction of the veteran's right knee residuals from 20 
percent to noncompensable).  See 38 C.F.R. § 4.25.  The Board 
observes that the 40 percent combined evaluation from October 
18, 2003 to December 5, 2003, was awarded retroactively.  

The combined evaluations make clear that while the February 
2004 rating reduction did not reduce the compensation 
payments the veteran had actually been paid (30 percent, 
since October 2003), they did reduce the compensation 
payments to which he was actually entitled (40 percent, from 
October 2003).  Essentially, the February 2004 rating 
decision found that the veteran was retroactively entitled to 
a 40 percent combined evaluation from October 18, 2003, then 
reduced it to 30 percent, effective December 5, 2003, via the 
rating reduction.  

The foregoing evidence demonstrates that the RO's rating 
reduction results in a reduction of the veteran's overall 
compensation payments and must comply with 38 C.F.R. 
§ 3.105(e).

The Board finds, however, that the RO's actions in reducing 
the veteran's rating did not comply with the notice and 
procedural requirements of 38 C.F.R. § 3.105(e).  
Specifically, the veteran was not provided with a rating 
proposing the reduction, and was not given 60 days to submit 
additional evidence and request a predetermination hearing.  
Accordingly, the reduction effectuated in the RO's February 
2004 rating decision was not proper, and the 20 percent 
evaluation for service-connected residuals, right knee 
meniscectomy with synovial cyst, is restored, effective 
December 5, 2003.

This decision does not imply that the evaluation of this 
disorder can not be reduced.  It is simply the finding of the 
Board that the RO failed to apply 38 C.F.R. § 3.105(e), thus 
rendering the decision to reduce the veteran's disability 
evaluation void ab initio as not in accordance with the law.  
See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992); see 
also Brown v. Brown, 5 Vet. App. 413, 422 (1993) and Lehman 
v. Derwinski, 1 Vet. App. 339, 343 (1991).  


ORDER

Restoration of the 20 percent evaluation for residuals, right 
knee meniscectomy with synovial cyst, is granted, effective 
December 5, 2003.


REMAND

Statutes require that VA provide a claimant a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In the present case, the report of an August 1977 VA 
examination (conducted within one year of the veteran's 
separation from service) provides that the veteran had 
occasional burning sensation and tingling sensation in the 
tips of the fingers which did not correlate with the ulnar 
nerve.  The report of a March 1978 VA examination notes that 
there were neurological deficits in the veteran's wrists and 
hands that the examiner suspected were due to bilateral 
carpal tunnel syndrome.  

As this evidence indicates that the veteran had neurological 
symptoms within one year of separation from active duty, and 
neurological deficits attributed to bilateral carpal tunnel 
syndrome within 15 months of separation from active duty, 
this claim requires further development.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any neurologic condition of the upper 
extremities that may be present.  The 
claims file must be made available to and 
reviewed by the examiner.  If the current 
clinical evaluation (including any tests 
deemed necessary), indicates that the 
veteran currently has carpal tunnel 
syndrome, the examiner is asked to review 
the relevant medical evidence in the 
claims file (including the August 1977 
and March 1978 VA examination reports) 
and opine: 

Whether it is at least as likely as 
not (50 percent or more likelihood) 
that the that veteran has bilateral 
carpal tunnel syndrome related to 
his service from October 1973 to 
October 1976?

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. 
§ 3.159.  

Attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to his claim of the 
impact of the notification requirements 
on that claim.  The appellant is 
requested to submit all evidence in his 
possession that pertains to the claim.  

3.  Then, readjudicate the veteran's 
claim for service connection for 
bilateral carpal tunnel syndrome.  If the 
benefit sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


